 



 

Crossroads Capital, Inc. 10-K [xrdc-10k_123116.htm]

Exhibit 10.12

 



REPURCHASE AGREEMENT

 

This Repurchase Agreement (the “Agreement”) is entered into as of November 29,
2016 (the “Effective Date”) by and between Metabolon, Inc., a Delaware
corporation (the “Company”), and the undersigned stockholder of the Company (the
“Seller”).

 

RECITALS

 

WHEREAS, the Seller owns the shares of the Company’s capital stock described on
Schedule A hereto (the “Repurchased Shares”); and

 

WHEREAS, the Company desires to repurchase from the Seller, and the Seller
desires to sell to the Company, the Repurchased Shares for the aggregate price
indicated on Schedule A hereto (the “Purchase Price”), pursuant to the terms and
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows.

 

1.            Repurchase of Shares. Subject to the terms and conditions hereof,
the Seller shall sell, transfer, and deliver to the Company at the Closing (as
hereinafter defined) the Repurchased Shares, and the Company shall purchase the
Repurchased Shares, free and clear of all security interests, liens, claims,
encumbrances, pledges, agreements, rights of first refusal, and options of any
kind or nature whatsoever, for the Purchase Price other than Permitted Liens (as
defined below). The Purchase Price shall be due and payable by the Company to
the Seller by check or wire transfer of immediately available funds in
accordance with the written instructions of the Seller.

 

2.            Closing. The closing of the purchase and sale of the Repurchased
Shares (the “Closing”) shall be held at the offices of Wyrick Robbins Yates &
Ponton LLP, located at 4101 Lake Boone Trail, Suite 300, Raleigh, North Carolina
27607, on the date hereof or at such other place and time as the Company and the
Seller may determine (the “Closing Date”).

 

3.            Representations by Seller. In connection with the sale of the
Repurchased Shares to the Company, the Seller represents, warrants and covenants
to the Company as follows:

 

(a)          This Agreement and all agreements, documents and instruments
executed and delivered by the Seller pursuant hereto are valid and binding
obligations of the Seller enforceable in accordance with their respective terms.
The Seller has full right, authority, power and capacity to enter into, and has
taken all requisite action to authorize, this Agreement and all agreements,
documents and instruments executed and delivered by the Seller pursuant hereto
and to carry out the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Seller of this Agreement and all
agreements, documents and instruments executed and delivered by the Seller
pursuant hereto and the performance of the transactions contemplated by this
Agreement and such other agreements, documents and instruments do not and will
not: (i) violate or result in a violation of, conflict with or constitute a
default (whether after the giving of notice, lapse of time or both) under,
accelerate any obligation under, or give rise to a right of termination of, any
contract, agreement, obligation, permit, license or authorization to which the
Seller is a party or by which the Seller or Seller’s assets are bound; (ii)
violate or result in a violation of, or constitute a default (whether after the
giving of notice, lapse of time or both) under, any provision of any law,
regulation or rule, or any order of, or any restriction imposed by, any court or
governmental agency applicable to the Seller; or (iii) require from the Seller
any notice to, declaration or filing with, or consent or approval of, any
governmental authority or other third party.

 

 

 

 

(b)          The Seller has sufficient knowledge and experience in financial,
business and tax matters (or has consulted with professional advisors who have
such knowledge and expertise) as to be capable of evaluating the sale of the
Repurchased Shares and to make an informed decision with respect thereto, and
the Seller has in fact done so.

 

(c)          The Seller is the sole owner of the Repurchased Shares free and
clear of all liens, claims, encumbrances and restrictions of any kind, except
(i) the terms and conditions of the Ninth Amended and Restated Registration
Rights Agreement, Ninth Amended and Restated Investors’ Rights Agreement, and
Eighth Amended and Restated Voting Agreement each dated as of August 10, 2016
among the Company and certain of its stockholders, and the Company’s Bylaws
(collectively, the “Ownership Documents”), and (ii) restrictions on transfer
under applicable state and federal securities laws (such liens in clauses (i)
and (ii) above, “Permitted Liens”).

 

(d)          At any time and from time-to-time after the Seller’s execution
hereof, at the Company’s reasonable request and sole expense, the Seller will
execute and deliver such other instruments of transfer or confirmation and take
such other actions in order to more effectively transfer, convey and assign to
the Company, and to confirm the Company’s title to, the Repurchased Shares
transferred pursuant hereto.

 

(e)          The Seller is not subject to any restraint or limitation to conduct
the sale of the Repurchased Shares and no consents from any person were or are
required for the transfer hereunder.

 

(f)           The Seller is aware of the Company’s business affairs and
financial condition, has been given the opportunity to investigate (and ask
questions regarding) the Company’s business and operations, and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to sell, transfer and convey the Repurchased Shares to the Company at
an aggregate purchase price equal to the Purchase Price pursuant to the terms
hereof.

 

2 

 

 

(g)          The Seller agrees that the Purchase Price has been independently
negotiated with the Company and may not be indicative of the true value of the
Repurchased Shares. The Seller understands and agrees that the Company makes no
representations regarding such true value. Without limitation of the foregoing,
the Seller acknowledges and agrees that (i) the value of the Repurchased Shares
may be less than the Purchase Price or greater than the Purchase Price, (ii) by
entering into this Agreement, Seller avoids any risk of a future reduction in
value of the Repurchased Shares, and foregoes any future increase in the value
of the Repurchased Shares, and (iii) the Company has not provided, and is not
obligated to provide, any forward looking statements that may have assisted or
been relied upon by Seller in making the decision to execute, deliver and
perform the Seller’s obligations under this Agreement. Seller acknowledges that
Seller has entered into and performed Seller’s obligations under this Agreement
freely and voluntarily.

 

(h)          Subject only to the receipt of payment of the Purchase Price under
this Agreement, the Seller acknowledges that following the Closing Seller has no
further claim on the Repurchased Shares whatsoever.

 

4.            Representations by the Company. In connection with the purchase of
the Repurchased Shares from the Seller, the Company represents, warrants and
covenants to the Seller as follows:

 

(a)          This Agreement and all agreements, documents and instruments
executed and delivered by the Company pursuant hereto are valid and binding
obligations of the Company enforceable in accordance with their respective
terms. The Company has full right, authority, power and capacity to enter into,
and has taken all requisite action to authorize, this Agreement and all
agreements, documents and instruments executed and delivered by the Company
pursuant hereto and to carry out the transactions contemplated hereby and
thereby. The execution, delivery and performance by the Company of this
Agreement and all agreements, documents and instruments executed and delivered
by the Company pursuant hereto and the performance of the transactions
contemplated by this Agreement and such other agreements, documents and
instruments do not and will not: (i) violate or result in a violation of,
conflict with or constitute a default (whether after the giving of notice, lapse
of time or both) under, accelerate any obligation under, or give rise to a right
of termination of, any contract, agreement, obligation, permit, license or
authorization to which the Company is a party or by which the Company or the
Company’s assets are bound, including the Ownership Documents; (ii) violate or
result in a violation of, or constitute a default (whether after the giving of
notice, lapse of time or both) under, any provision of any law, regulation or
rule, or any order of, or any restriction imposed by, any court or governmental
agency applicable to the Company; or (iii) require from the Company any notice
to, declaration or filing with, or consent or approval of, any governmental
authority or other third party that has not been obtained.

 

5.Indemnification.

 

(a)          Each party hereto agrees to indemnify and hold harmless the other
against and from any and all claims, damages, liability, loss and rights of
recovery (civil and criminal, to the extent, if any, legally assignable),
including reasonable attorney’s fees and costs, suffered or incurred (“Losses”)
by the indemnified party by reason of any untrue representation, breach of
warranty or nonfulfillment of any covenant by the indemnifying party contained
herein or in any certificate, document or instrument delivered pursuant hereto
or in connection herewith.

 

3 

 

 

(b)          The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing regardless of any investigation made
by the parties hereto, provided, however, that the Seller and the Company will
have no liability (for indemnification or otherwise) with respect to a breach of
any representation or warranty unless on or before the date that is two (2)
years from the Closing Date, the Seller or the Company, as applicable, notifies
the other party of a claim specifying the factual basis of such claim in
reasonable detail.

 

(c)          The aggregate amount of all Losses for which Seller or the Company
shall be liable pursuant to Section 5, respectively, shall in no event exceed an
aggregate amount equal to the Purchase Price. For purposes of this Agreement,
“Losses” shall exclude any special, incidental, consequential, punitive or
exemplary damages nor shall any multiple be applied in the calculation of
economic damages. The limitations of Section 5(b) and this Section 5(c) shall
not apply to any claim related to any intentional or fraudulent
misrepresentation or omission in connection with this Agreement or the
transactions contemplated hereby.

 

6.Release.

 

(a)          Effective as of the Closing Date, as a material inducement for the
parties to enter into this Agreement, and subject Section 6(c) below, the Seller
hereby releases and forever discharges the Company, and its presently existing
or future affiliates, officers, directors, employees, agents and
representatives, including their respective successors, assigns, heirs,
executors and administrators (collectively, the “Seller Releasees”), from any
and all claims, demands, rights, actions, and/or causes of action of any kind or
nature whatsoever, whether direct, indirect, accrued, inchoate, contingent,
potential or otherwise, in statutory or common law, or in equity (“Claims”),
which the Seller now has or ever had prior to the Closing Date related to the
Seller’s ownership of the Repurchased Shares and/or the sale of the Repurchased
Shares.

 

(b)          By its signature below, subject to Section 6(c) below, the Seller
represents that it understands that this Agreement constitutes and encompasses a
final and complete release of all Claims which the Seller now has or ever had
prior to the Closing Date related to the Seller’s ownership of the Repurchased
Shares and/or the sale of the Repurchased Shares. The Seller further represents
that the Seller is relying solely upon the Seller’s own knowledge and
information as to the nature and extent of any such Claims, and has not been
influenced in the execution of this Agreement by any representations made by or
on behalf of the Company and/or the Seller Releasees.

 

(c)          Due to Seller’s continued ownership of shares of the Company’s
capital stock that are not Repurchased Shares (“Retained Shares”), Seller does
not release the Company or the Seller Releasees for any Claims arising under or
related to the Retained Shares. Moreover, Seller does not release or discharge
the Company for any Claims for breach of this Agreement.

 

4 

 

 

7.Miscellaneous.

 

(a)          This Agreement may be amended only by written agreement between the
Seller and the Company. No party shall be deemed to have waived any right, power
or privilege under this Agreement or any provisions hereof unless such waiver
shall have been duly executed in writing and acknowledged by the party to be
charged with such waiver. The failure of any party at any time to insist on
performance of any of the provisions of this Agreement shall in no way be
construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof. No waiver of any breach of this
Agreement shall be held to be a waiver of any other subsequent breach. This
Agreement may only be amended or otherwise modified in a writing signed by the
parties hereto.

 

(b)          The rights and benefits of this Agreement shall inure to the
benefit of, and be enforceable by, the successors and assigns of the parties.

 

(c)          This Agreement contains the entire agreement between the Seller and
the Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, between the parties with respect thereto.

 

(d)          This Agreement shall be construed in accordance with and governed
by the laws of the State of Delaware without regard to the conflict of laws
provisions thereof.

 

(e)          Should any part of this Agreement be declared invalid for any
reason by any court of competent jurisdiction, such decision or determination
shall not affect the validity of any remaining portion, and such remaining
portion shall remain in force and effect as if this Agreement had been executed
with the invalid portion eliminated; provided, that, in the event of a
declaration of invalidity, the provision declared invalid shall not be
invalidated in its entirety, but shall be observed and performed by the parties
to the extent such provision is valid and enforceable. The parties hereby agree
that any such provision shall be deemed to be altered and amended to the extent
necessary to effect such validity and enforceability.

 

(f)           This Agreement may be executed and delivered in any number of
counterparts (including via facsimile or other electronic means), each of which
shall constitute an original, but which, when taken together, shall constitute
one instrument.

 

(g)          All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient; if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the addresses set
forth on the signature page attached hereto (or at such other addresses as shall
be specified by notice given in accordance with this Section 7(g)).

 

[Signature Pages Follow]

 

5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Repurchase Agreement
as of the day and year first set forth above.

 

 

COMPANY: METABOLON, INC.         By:  (SIGN OF CFOI,;; RYALS) [ramc001.jpg]  
Name: John Ryals   Title: President and Chief Executive Officer

 

  Address: 617 Davis Drive, Suite 400
Durham, NC 27713   E-mail: JRyals@metabolon.com

 

SELLER: CROSSROADS CAPITAL, INC. (a Maryland corporation)         By:     Name:
Ben H. Harris   Title: President and Chief Executive Officer

 

  Address: 128 N. 13th Street, Suite 1100
Lincoln, NE 68508   E-mail:  

 

[SIGNATURE PAGE TO REPURCHASE AGREEMENT]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Repurchase Agreement
as of the day and year first set forth above.

  



COMPANY: METABOLON, INC.         By:     Name: John Ryals   Title: President and
Chief Executive Officer

 

  Address: 617 Davis Drive, Suite 400
Durham, NC 27713   E-mail: JRyals@metabolon.com

 

SELLER: CROSSROADS CAPITAL, INC. (a Maryland corporation)         By:  (SIGN OF
BEN H. HARRIS) [ramc002.jpg]   Name: Ben H. Harris   Title: President and Chief
Executive Officer

 

  Address: 128 N. 13th Street, Suite 1100
Lincoln, NE 68508   E-mail: ben@xroadscap.com

 

[Signature Page To Repurchase Agreement]

 

 

 

 

SCHEDULE A

 

REPURCHASED SHARES

 

As of November 29, 2016

 

Name and Address of Seller

Type of Stock

Price Per
Share Number of
Shares

Purchase Price

Crossroads Capital, Inc.

128 N. 13th Street, Suite 1100

Lincoln, NE 68508

Series D $2.59 1,338,302 $3,466,202.18

 

 

 